Citation Nr: 1329357	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-37 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical myositis 
and cervical degenerative joint disease (cervical spine 
disability).  

2.  Entitlement to service connection for right hip 
disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein



INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for a right hip disability.  
A May 2010 rating decision denied service connection for a 
cervical spine disability.  The Board remanded the Veteran's 
claims in May 2013.

As the Board has remanded the Veteran's claims, the Board 
acknowledges that it has a duty to ensure compliance with 
its remand instructions.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  For reasons explained in greater detail below, 
however, the Board does find substantial compliance with its 
remand instructions, and determines that the case may move 
forward without prejudice to the Veteran.  See D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008) (holding that only 
substantial compliance with the terms of the Board's remand 
would be required, not strict compliance). 

Since the May 2013 Board remand, the RO granted the 
Veteran's claim for service connection for status post 
lumbar laminectomy residuals (paravertebral, myositis, 
degenerative changes) in a July 2013 rating decision.  As 
such, this issue is no longer on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
shows that the Veteran's cervical spine disability was not 
present in service or until many years thereafter and is not 
related to service or to an incident of service origin. 

2.  The preponderance of the competent and credible evidence 
shows that the Veteran's right hip disability was not 
present in service or until many years thereafter and is not 
related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 
5107(b) (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 
(2012).

2.  The criteria for service connection for a right hip 
disability have not been met. 38 U.S.C.A. §§ 1110, 1154(a), 
5107(b) (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 
(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the notice 
requirements of the VCAA apply to all five elements of a 
service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486. 

With regard to the right hip disability, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in July 2007 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
As to the cervical spine disability, the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in 
April 2010 that fully addressed all notice elements and was 
sent prior to the initial RO decision in this matter.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  There is no allegation from 
the Veteran that he has any evidence in his possession that 
is needed for full and fair adjudication of these claims.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b). 

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
record shows that VA has undertaken all necessary 
development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board notes that in a July 2013 memorandum, it was 
determined that Social Security medical records were not 
available for review.  Requests were made by VA to the 
Social Security Administration (SSA) for records pertaining 
to the Veteran, but a response was received from the SSA in 
May 2013 reflecting that there were no medical records on 
file regarding the Veteran.  The RO advised the appellant of 
the negative response in June 2013.  In view of the 
foregoing, the Board finds that VA has no further duty to 
assist with respect to obtaining records from the SSA.  See 
38 C.F.R. § 3.159(c)(2); Counts v. Brown, 6 Vet. App. 473, 
477 (1994) (noting that "VA has no duty to seek to obtain 
that which does not exist.").

All relevant, identified, and available evidence has been 
obtained.  Aside from the SSA records, the appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained medical examinations with regard to the 
cervical spine and right hip claims.  VA appropriately 
examined the medical history of the Veteran's claimed 
disabilities for compensation purposes addressing the 
claimed disorders.  Findings from the examination reports 
are adequate for the purposes of deciding the claims on 
appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  

As noted above, this case was previously before the Board in 
May 2013.  In the May 2013 remand, the Board instructed that 
all documents pertaining to an award of SSA disability 
benefits be obtained.  As noted above, it was determined 
that SSA records were not available.  The Board instructed 
that the Veteran be notified that he may submit lay 
statements from himself and from individuals who have first-
hand knowledge of the nature, extent and severity of his 
right hip and cervical spine problems during and since 
service.  A May 2013 letter notified the Veteran of this 
information.  The Board instructed that the Veteran's 
treatment records since February 2010 be obtained.  The 
Veteran's VA treatment records since February 2010 were 
obtained in May 2013 and July 2013.  The Board instructed 
that the Veteran undergo VA examinations.  The Veteran 
underwent such examinations in June 2013.  The directive of 
the May 2013 remand has thus been accomplished.  Again, the 
Board has a duty to ensure substantial compliance with its 
remand directives.  See D'Aries, 22 Vet. App. at 9.  As the 
requested development has been completed, the case may 
proceed without prejudice to the Veteran.  Stegall, 11 Vet. 
App. at 271.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issues on appeal 
decided herein is required to comply with the duty to 
assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Criteria & Analysis

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 
(Fed. Cir. 1996) (table).  

Moreover, where a veteran served continuously for ninety 
(90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and recurrence of symptoms.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and 
sufficient evidence of a diagnosis or to establish etiology 
if (1) the layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  When considering whether lay 
evidence is competent the Board must determine, on a case by 
case basis, whether the Veteran's particular disability is 
the type of disability for which lay evidence may be 
competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 
2002).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence 
is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the Veteran, and the Veteran's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a 
medical opinion, the Board must consider three factors.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
initial inquiry in determining probative value is to assess 
whether a medical expert was fully informed of the pertinent 
factual premises (i.e., medical history) of the case.  A 
review of the claims file is not required, since a medical 
professional can also become aware of the relevant medical 
history by having treated a Veteran for a long period of 
time or through a factually accurate medical history 
reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the 
medical expert provided a fully articulated opinion.  See 
Id.  A medical opinion that is equivocal in nature or 
expressed in speculative language does not provide the 
degree of certainty required for medical nexus evidence.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative 
value of an opinion involves consideration of whether the 
opinion is supported by a reasoned analysis.  The most 
probative value of a medical opinion comes from its 
reasoning.  Therefore, a medical opinion containing only 
data and conclusions is not entitled to any weight.  In 
fact, a review of the claims file does not substitute for a 
lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. 
App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) ("(A) medical opinion ... must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions.").  

Cervical Spine Disability

Service treatment records reflect that, in May 1953, the 
Veteran was wrestling with companions and was grabbed around 
the neck.  He began to notice pains and stiffness that 
increased so that he was unable to turn his head.  He was 
diagnosed with traumatic myositis of cervical muscles.  In 
June 1953, he was treated for neck pain.  On June 5, 1953, 
the Veteran had less stiffness in his neck.  The Veteran was 
discharged from treatment on June 6, 1953.  A Report of 
Medical Examination dated in March 1955 reflects that the 
Veteran's spine was clinically evaluated as normal.  It was 
noted on the March 1955 Report of Medical Examination that 
the Veteran made no complaints of a medical nature at time 
of examination.  

VA treatment records dated in November 1977 reflect that the 
Veteran was assessed with a chronic neck sprain.  

Private treatment records from Dr. Dreyfous dated in 
February 1982 reflect that the Veteran was doing fine 
following back surgery until January 7, 1982 when he tried 
to change a battery and felt severe neck pain after lifting 
the battery.  Dr. Dreyfous diagnosed cervical osteoarthritis 
with compretion neuropathy.  

Multiple VA treatment records in 1986 reflect that the 
Veteran complained of cervical spine pain.  The Veteran 
complained of severe acute cervical pain in April 1995.  

The Veteran underwent a VA examination in April 2010.  He 
reported a history of neck pain since 1953 when he injured 
his neck wrestling with an instructor and was treated at the 
dispensary and for several days with physical therapy.  He 
stated that he had neck pain and decreased range of motion 
which improved after treatment, although he had bouts of 
neck pain throughout the years after release from military 
service.  He reported that he was unable to seek treatment 
since he had to work to support his family.  

Following physical examination, the examiner diagnosed mild 
to moderate cervical spondylosis.  The examiner opined that 
cervical myositis and cervical degenerative joint disease 
are not at least as likely as not due to cervical strain in 
military service in May 1953.  The examiner noted that the 
Veteran received treatment on June 4, 1953 and June 6, 1953, 
which documented improvement of neck pain and range of 
motion.  The examiner opined that the neck strain was at 
least at likely as not acute and transitory with full 
recovery with treatment in the military service.  The 
examiner noted that the claims file was silent for a neck 
condition or neck pain until 1982 when thereafter there were 
multiple notes after an injury to the neck when the Veteran 
lifted a battery.  The examiner noted that the claims file 
was silent for neck pain since discharge from military 
service up until the 1980's.  

VA treatment records dated in March 2011 reflect that the 
Veteran was assessed with cervical stenosis with myelopathy.  
In June 2011, the Veteran was diagnosed with cervical 
myelopathy.  

The Veteran had another VA examination in June 2013.  He 
reported that he developed cervical pain associated to heavy 
weight handling many years ago.  Following physical 
examination, the examiner diagnosed cervical spondylosis, 
discogenic disease with associated cord compression and 
myelopathic changes.  The examiner opined that the claimed 
cervical spine condition was less likely than not incurred 
in or caused by the claimed in-service injury, event, or 
illness.  The examiner reasoned that the claims file has 
evidence of a cervical spasm condition during service that 
was transitory and which did not correlate with present 
cervical spine findings.  

After review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a cervical spine disability.  
Although the Veteran has a current diagnosis of a cervical 
spine disability, the most probative evidence indicates that 
such disability is not related to active service. 

The June 2013 VA examiner specifically addressed whether the 
Veteran's current cervical spine condition is related to 
service and concluded that it is less likely than not that 
this condition was caused by service.  The examiner provided 
an adequate rationale for this opinion, noting that the 
cervical problem in service was transitory and did not 
correlate with the cervical spine findings on examination.  
Thus, such opinion is entitled to significant probative 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
302-04 (2008).  There is no medical opinion to the contrary.

The Veteran has reported having cervical spine pain since 
1953.  However, other than the one incident in service for 
which treatment ended in June 1953, his service treatment 
records reveal no complaints or treatment for any cervical 
spine disability.  Moreover, the March 1955 Report of 
Medical Examination for transfer purposes reflects that the 
Veteran did not make any complaints of a medical nature.  
Thereafter, there is no record of relevant complaints for 
years.  

Moreover, the Veteran's contentions as cervical spine 
complaints have been inconsistent.  Although he now reports 
having had recurrent cervical spine complaints since 
service, the March 1955 Report of Medical Examination is a 
contemporaneous record that reflects that he did not have 
any cervical spine problems, which is inconsistent with his 
current account of having had recurrent cervical spine 
complaints since service.  Further, a February 1982 private 
medical report, which was prepared in conjunction with the 
Veteran's treatment for neck problems, shows that he 
reported that he was "doing fine until last Jan. 7, 1982 
when he was trying to change a battery and after he lifted 
it there was severe neck pain and back pain with cramps over 
the left shoulder and arm."  As such, the Board finds his 
report of recurrent cervical spine problems since service is 
not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-1337 (2006) (the lack of contemporaneous medical 
records, the significant time delay between the affiants' 
observations and the date on which the statements were 
written, and conflicting statements of the veteran are 
factors that the Board can consider and weigh against a 
veteran's lay evidence)  The Board also finds it probative 
that, when the Veteran was invited to provide statements 
from individuals having knowledge of his claimed cervical 
spine disability in May 2013, the Veteran did not do so.  

Although the Veteran contends that his current cervical 
spine condition is due to service, he is not shown to 
possess any specialized experience such that he is qualified 
to render a medical diagnosis or medical opinion concerning 
the diagnosis or etiology of a cervical spine disability, 
which involves a complex medical issue.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  Spine disabilities require 
medical testing and expertise to diagnose and to determine 
the etiology thereof.  Moreover, whether the symptoms the 
Veteran experienced in service or following service are in 
any way related to his current cervical spine disability is 
also a matter that requires medical expertise to determine.  
The Board finds that the most probative medical opinion of 
record with regards to the relationship of the Veteran's 
cervical spine condition to service is the opinion of the 
June 2013 VA examiner who has the training and expertise to 
render such an opinion.  Thus, the opinion rendered in the 
June 2013 VA examination report is entitled to significantly 
greater weight than the Veteran's lay opinions. 

In summary, a chronic cervical spine disability was not 
shown in service, there is no evidence of arthritis of the 
cervical spine shown during the year following discharge 
from service, and the most probative evidence of record 
indicates the Veteran's current cervical spine disability is 
not related to service, to include the cervical spine 
complaints noted therein.  Thus, the preponderance of the 
evidence is against a finding of service connection for a 
cervical spine disability. 

Right Hip Disability

A Report of Medical Examination dated in March 1955 for 
transfer purposes reflects that the Veteran's lower 
extremities were clinically evaluated as normal.  It was 
noted on the March 1955 Report of Medical Examination for 
transfer purposes that the Veteran made no complaints of a 
medical nature at time of examination.  There are no other 
service treatment records related to a right hip disability.  
This is strong evidence that as of March 1955, there was no 
right hip disability.   

The Veteran underwent a VA examination in June 2013.  He 
reported right hip pain since the late 1990's.  Following 
physical examination, the examiner diagnosed right hip 
degenerative changes.  The examiner opined that the claimed 
right hip condition was less likely than not incurred in or 
caused by the claimed in-service injury, event, or illness.  
The examiner reasoned that the right hip condition is 
related to degenerative changes, and the claims file is 
silent for a right hip condition during service of 
degenerative etiology.  

The Board finds that the preponderance of the evidence is 
against a finding of service connection.  Initially, the 
Board notes the Veteran currently contends that he suffered 
from a right hip disability in service.  However, the 
Veteran's service treatment records make no mention of any 
right hip complaints.  No right hip disability or complaints 
were found at time of separation.  Thereafter, there is no 
record of relevant complaints for years.  

Moreover, the Veteran's contentions as to an injury to his 
right hip have been inconsistent.  Although he reports 
having a right hip disability since service, he reported 
right hip pain since the late 1990's at the June 2013 VA 
examination.  In short, his account of having a right hip 
disability since service is inconsistent with the 
contemporaneous service treatment records as well as his own 
statements and other evidence of record.  Thus, such 
contentions are not credible.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous 
medical records, the significant time delay between the 
affiants' observations and the date on which the statements 
were written, and conflicting statements of the veteran are 
factors that the Board can consider and weigh against a 
veteran's lay evidence).  The Board also finds it probative 
that, when the Veteran was invited to provide statements 
from individuals having knowledge of his claimed right hip 
disability in May 2013, the Veteran did not do so.  

To the extent that the Veteran himself believes that there 
is a nexus between a right hip disability and service, as a 
lay person, he is not competent to opine on matters 
requiring medical expertise, such as the etiology of a right 
hip disorder because it is a complex medical issue.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms 
but not to provide medical diagnosis).  

Here, the most probative evidence addressing whether there 
is a relationship between the claimed disability and service 
is the opinion of the June 2013 VA examiner, who after 
reviewing the record, found no indication of a right hip 
disability in service or having started in service, but 
instead related the Veteran's condition to degenerative 
changes.  This opinion was fully informed, clear and 
consistent with the medical evidence of record.  As such, 
the Board considers it to carry the most evidentiary weight 
and as it is against the claim, service connection for a 
right hip disability is denied. 

In summary, a chronic right hip disability was not shown in 
service, there is no evidence of arthritis of the right hip 
shown during the year following discharge from service, and 
the most probative evidence of record indicates the 
Veteran's current right hip disability is not related to 
service.  Thus, the preponderance of the evidence is against 
a finding of service connection for a right hip disability. 


ORDER

Service connection for cervical spine disability is denied.  

Service connection for right hip disability is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


